DISMISS and Opinion Filed November 9, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00516-CV

                  HARTMAN SPE, LLC AND
      HARTMAN INCOME REIT MANAGEMENT, INC., Appellants
                           V.
            OLUWANFISAYO T. OFEIMU, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02083-2020

                        MEMORANDUM OPINION
                 Before Justices Myers, Pedersen, III, and Garcia
                         Opinion by Justice Pedersen, III
      Before the Court is appellants’ motion to dismiss the appeal because the

parties have settled their dispute. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).



                                          /Bill Pedersen, III/
                                          BILL PEDERSEN, III
                                          JUSTICE

220516F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

HARTMAN SPE, LLC AND                      On Appeal from the 471st Judicial
HARTMAN INCOME REIT                       District Court, Collin County, Texas
MANAGEMENT, INC., Appellants              Trial Court Cause No. 471-02083-
                                          2020.
No. 05-22-00516-CV        V.              Opinion delivered by Justice
                                          Pedersen, III. Justices Myers and
OLUWANFISAYO T. OFEIMU,                   Garcia participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee
OLUWANFISAYO T. OFEIMU recover her costs of this appeal from appellants
HARTMAN SPE, LLC AND HARTMAN INCOME REIT MANAGEMENT, INC.


Judgment entered November 9, 2022




                                    –2–